internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp - plr-113219-99 date december l999 parent distributing controlled holding sub sub sub sub sub industry ab business a business b state c statute plr-113219-99 d contracts f contracts date g date h corp j e agreement we respond to your date request for rulings on certain federal_income_tax consequences of a proposed transaction facts parent is the publicly held parent of a consolidated_group whose subsidiaries are engaged primarily in industry ab distributing a wholly owned subsidiary of parent conducts business a and business b which are within industry ab parent’s other wholly owned subsidiaries include sub also engaged in industry ab sub which provides administrative and other services to affiliates of parent and sub which markets the business a product sub is a wholly owned subsidiary of sub that has contracted to purchase assets used in business a we have received financial information indicating that business a and business b as operated by distributing each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years business_purpose state c where distributing conducts business has changed its laws relating to industry ab by enacting the statute under prior state c law both business a and business b were regional monopolies regulated by the state under the statute business b will remain a regulated regional monopoly but business a will be opened to competition parent and distributing believe that separating business a from business b is necessary to avoid management problems arising from operating regulated and unregulated businesses in the same corporation proposed transaction to accomplish the separation the taxpayer proposes the following transaction i parent will transfer assets to newly formed holding in exchange for all of the plr-113219-99 holding stock ii sub will transfer certain business a assets to holding subject_to liabilities associated with those assets iii distributing will transfer its business a assets including the d contracts and its rights and obligations under the e agreement to newly formed controlled in exchange for controlled stock and a promissory note payable by controlled to distributing the contribution iv distributing will distribute the stock of controlled to parent the distribution v parent will transfer the controlled stock to holding vi holding will transfer the business a assets it received from sub to controlled subject_to liabilities associated with those assets vii holding will either a transfer assets to newly formed sub in exchange for sub stock or b receive a contribution of the sub stock from parent and transfer assets to sub distributing will assign the f contracts to sub or sub representations the parties have submitted the following representations in connection with the proposed transaction a the indebtedness owed by controlled to distributing after the distribution will not constitute stock_or_securities b no part of the consideration distributed by distributing will be received by parent as a creditor employee or in any capacity other than as a shareholder of distributing c the five years of financial information submitted on behalf of distributing represents the corporation’s present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statement submitted d following the transaction distributing and controlled each will continue the active_conduct of its business independently and with its separate employees except that they will share the services of sub employees who will provide administrative and other services to both corporations at cost plr-113219-99 e the distribution is motivated in whole or substantial part by the corporate business_purpose of reducing management problems relating to the operation of regulated and unregulated businesses in the same corporation f there is no plan or intention by parent to sell exchange transfer by gift or otherwise dispose_of any distributing controlled or holding stock after the transaction other than to transfer of the controlled stock to holding immediately after the distribution g there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 h there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business i the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing will equal or exceed the amount of the liabilities assumed as determined under sec_357 of the internal_revenue_code by controlled j the liabilities assumed as determined under sec_357 in the transaction were incurred in the ordinary course of business and are associated with the assets being transferred k immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d l after the distribution controlled will sell its product to sub or sub at cost sub or sub then will sell that product to distributing and others sales to distributing during the period ending on date h will be based on historical_cost sales to distributing after date h and sales to others will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length m no two parties to the transaction are investment companies as defined in sec_368 and iv n the distribution is not part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock plr-113219-99 possessing percent or more of the combined voting power of all classes of stock of distributing or controlled entitled to vote or percent or more of the total value of shares of all classes of distributing or controlled stock within the meaning of sec_355 o until date g parent was owned equally by sub and corp j on date g sub merged with a subsidiary of parent and survived the merger and corp j merged downstream into parent the taxpayer represents that both mergers qualified as reorganizations under sec_368 contribution and distribution rulings based solely on the information submitted and the representations set forth above we rule as follows the contribution followed by the distribution will be a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization under sec_368 gain if any will be recognized by distributing on the contribution in an amount not exceeding the fair_market_value of the promissory note received by distributing sec_361 no loss will be recognized sec_361 no gain_or_loss will be recognized by controlled on the contribution sec_1032 the basis of the assets received by controlled in the contribution will equal the basis of the assets in the hands of distributing increased by any gain recognized by distributing on the contribution sec_362 the holding_period of each asset received by controlled will include the holding_period of that asset in the hands of distributing sec_1223 no gain_or_loss will be recognized by distributing on the distribution sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of parent on its receipt of controlled stock in the distribution sec_355 the holding_period of the controlled stock received by parent will include the holding_period of the distributing stock on which the distribution is made provided the stock is held as a capital_asset on the date of the distribution sec_1223 earnings_and_profits will be allocated between distributing and controlled in plr-113219-99 accordance with sec_312 sec_1_312-10 and sec_1_1502-33 caveats we express no opinion on the federal_income_tax treatment of the proposed transaction under other provisions of the code or regulations including the consolidated_return_regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is given on a the formation of holding described above in step i b the transfer of assets by sub to holding described above in step ii c the transfer of controlled stock by parent to holding described above in step v d the transfer of business a assets received from sub by holding to controlled described above in step vi e the transfer of sub stock to holding or the formation of sub described above in step vii or f the contribution of assets to sub or sub described above in step vii temporary or final regulations relating to one or more of the issues addressed in this ruling including regulations under sec_358 have yet to be adopted therefore this ruling letter may be modified or revoked if adopted temporary or final regulations are inconsistent with any provision conclusions reached herein see section dollar_figure of revproc_99_1 1999_1_irb_6 which addresses in greater detail when a ruling will be revoked or modified however when the criteria in section dollar_figure of revproc_99_1 are satisfied a ruling is seldom revoked or modified retroactively except in rare or unusual circumstances separate letter_ruling rulings addressing certain depreciation aspects of the transaction will be the subject of a separate private_letter_ruling issued by the passthroughs and special industries division of the office_of_chief_counsel procedural statements this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent plr-113219-99 each taxpayer involved in the transaction should attach a copy of this letter to the taxpayer’s federal_income_tax return for the taxable_year in which the transaction is completed in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer and to a second authorized representative sincerely by wayne t murray assistant chief_counsel corporate senior technician reviewer
